DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 03/08/2019. 
The status of the Claims is as follows:
Claims 1-35 have been cancelled;
Claims 36-55 are new;
Claims 36-55 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019, 04/10/2020 and 02/19/2021 was filed after the mailing date of the Application on 03/08/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 50-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DOYLE et al. (US 20100331857; DOYLE).

Claim 50 Doyle teaches an apparatus comprising: 
an elongated shaft (280) extending along a first axis (annotated fig. 18); 
an end effector (240) comprising an upper jaw (241a) and a lower jaw (241b); 
a wrist assembly (200) moveably connecting the end effector (240) to the elongated shaft (280), the wrist assembly (200) comprising: 
a first outer link (annotated Fig. 18), a first inner link (500), and a second outer link (510); 
the first outer link (annotated Fig. 18) being connected to the elongated shaft (280) and movably coupled to the second outer link (510) by the first inner link (500); 
the first outer link (annotated Fig. 18), the first inner link (500), and the second outer link (510) defining a proximal joint (annotated Fig. 18); 
wherein a medial surface of the first outer link (annotated Fig. 18) and a medial surface of the second outer link (510) define a lumen in which the first inner link (500) is disposed; (Fig. 18)
wherein the medial surface of the first outer link (annotated Fig. 18) defines at least a first recess (annotated Fig. 18) and the medial surface of the second outer link (annotated Fig. 18) defines at least a second recess (annotated Fig. 18); 
wherein a radial surface of the first inner link (500) includes at least a first protrusion (514) and a second protrusion (518); 
wherein the first protrusion (514) of the first inner link (500) engages the first recess (annotated Fig. 18), and the second protrusion (518) of the inner link (500) engages the second recess (annotated Fig. 18).

    PNG
    media_image1.png
    583
    750
    media_image1.png
    Greyscale


Regarding Claim 51 Doyle discloses the invention as described above. Doyle further teaches the proximal joint (annotated Fig. 18) extends along a second axis (annotated Fig. 18) that is perpendicular to the first axis (annotated Fig. 18).

Regarding Claim 52 Doyle discloses the invention as described above. Doyle further teaches the wrist assembly (200) further comprises a second inner link (annotated Fig. 18) and a third outer link (annotated Fig. 18), the third outer link (annotated Fig. 18) being connected to the end effector (240) and moveably coupled to the second outer link (510) by the second inner link (annotated Fig. 18); the third outer link (annotated Fig. 18), the second inner link (annotated Fig. 18), and the second outer link (510) defining a distal joint (annotated Fig. 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over DOYLE (US 20100331857) in view of Shelton et al. (US 20140005653; Shelton).

Regarding Claim 53 Doyle teaches an apparatus comprising: 
an elongated arm (280) extending along a first axis (annotated Fig. 18); 
an end effector (240) comprising an upper jaw (241a) and a lower jaw (241b); 
an elongated drive member (coming from 191) extending from the elongated arm (280) and drivingly coupled with the end effector (240) for actuation of the end effector (240) ; (par 82) and 
a wrist assembly (200) moveably connecting the elongated arm (280) to the end effector (240), the wrist assembly (200)comprising 


Doyle does not teach an elongated drive member that extends through an inner passage between the elongated arm and the end effector. 

Shelton teaches an apparatus (Fig. 23) that includes an elongated arm (230), a wrist assembly (3500), an end effector (3000), an elongated drive member (3740), outer links (3512) and inner links (3522) defining an inner passage (3508) between the elongated arm (230) and the end effector (3000) through which the elongated drive member (3740) extends, providing a variety of end effector actions for the purposes of improving the versatility of the apparatus. (par 238-241)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the elongated drive member of Doyle to extend it through the writs assembly as taught by Shelton since par 238-241 of Shelton suggests that such a modification provides a variety of end effector actions for the purposes of improving the versatility of the apparatus. 

Regarding Claim 54 the modified invention of Doyle in view of Shelton discloses the invention as described above. Doyle further teaches the wrist assembly (200) comprises a proximal joint (annotated Fig. 18) that extends along a second axis (annotated Fig. 18) perpendicular to the first axis (annotated Fig. 18).

Claim 55 the modified invention of Doyle in view of Shelton discloses the invention as described above. Doyle further teaches the wrist assembly (200) comprise a distal joint that extends along a third axis (annotated Fig. 18) perpendicular to the first axis (annotated Fig. 18) and the second axis (annotated Fig. 18).

Allowable Subject Matter
Claims 36-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed a first outer link comprising first gear teeth and a second outer link comprising second gear teeth that interface with the first gear teeth in addition to the limitations recited in Claim 36. 

DOYLE et al. (US 20100331857; DOYLE) discloses a surgical device (Fig. 17) comprising: 
an elongated shaft (280) extending along a first axis (annotated Fig. 18); 
an end effector (240) comprising an upper jaw (241a) and a lower jaw (241b); 
a wrist assembly (200) moveably connecting the end effector (240) to the elongated shaft (280), the wrist assembly (200) comprising: 
a first outer link (510) connected to the elongated shaft (280); 
a first inner link (500) pivotally coupled with the first outer link (510) to rotate relative to the first outer link (510) around a second axis oriented perpendicular to the first axis (annotated Fig. 18); (par 80) 
a second outer link (annotated Fig. 18) pivotally coupled with the first inner link (500) to rotate relative to the first inner link (500) around a third axis (annotated Fig. 18) parallel to the second axis (annotated Fig. 18) and offset from the second axis (annotated Fig. 18),. (par 78-82) 



However Doyle does not expressly teach a first outer link comprising first gear teeth; A second outer link comprising second gear teeth that interface with the first gear teeth and control orientation of the first inner link relative to the first outer link and the first outer link throughout a range of orientations of the second outer link relative to the first outer link.

Williams (US 20110152879) teaches a wrist joint (400) with a first outer link (410) comprising first gear teeth (412, 414, 416, 418) and a second outer link (420) comprising second gear teeth (422, 424, 426, 428) that interface with the first gear teeth and control the orientation of the first outer link (410) throughout a range of orientations of the second outer link (420) relative to the first outer link (410). 

However, Williams does not teach the first outer link and second outer link interface with an inner link. Furthermore to incorporate the teachings of Williams would require major reconstruction of the surgical device, including removal of the housing (210), link (270) and guide (260) of Doyle, to add the first (412, 414, 416, 418) and second (422, 424, 426, 428) gear teeth and the cables (451, 452) of Williams. It is the Examiner’s opinion that one of ordinary skill in the art would not arrive at the Applicant’s invention without undue experimentation. 


    PNG
    media_image2.png
    583
    750
    media_image2.png
    Greyscale


Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Jeong US 20140214049- inner link (312), outer links (322, 324); Fig. 2-5; No rotating inner link, no gear teeth.  

Kim US 20140257331- outer links (42, 48) gear teeth (480, 410, 481, 420); Figs. 4-7; No inner links

Hegeman US 20070250113- outer links, inner links; Figs. 37-38; No rotating inner link, no gear teeth. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731